BARBERA, C.J.,
dissenting, which GREENE, J., and BELL, C.J. (ret.), join.
Respectfully, I dissent. The issue before the Court essentially boils down to a single question: Does the Supreme Court’s decision in Chaidez v. United States, — U.S. -, 133 S.Ct. 1103, 185 L.Ed.2d 149 (2013), compel this Court to *201overrule its decision in Denisyuk v. State, 422 Md. 462, 30 A.3d 914 (2011)? The majority concludes (without explicitly stating so) that the answer to this question is yes, while I, for reasons I shall explain, conclude that the answer is no. As this Court decided in Denisyuk, I would continue to apply retroactively the decision of the Supreme Court in Padilla v. Kentucky, 559 U.S. 356, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010), to postconviction claims arising from guilty pleas obtained in Maryland state courts after April 1,1997.
As a preliminary matter, I note my agreement with the majority on two points. First, I agree with the majority’s conclusion that the “unique circumstances” of Petitioner’s case, among other factors, counsel in favor of considering his claims, even though Petitioner failed to file timely an application for leave to appeal from his 1999 guilty plea. See Maj. Op. at 191-92, 77 A.3d at 1040. Second, I agree with the majority’s statement that “we have never expressly adopted Teague [v. Lane, 489 U.S. 288, 109 S.Ct. 1060, 103 L.Ed.2d 334 (1989) ], nor do we need to here.”1 Maj. Op. at 194, 77 A.3d at 1042. This statement is central to my conclusion that Denis-yuk was decided correctly and need not be altered in light of Chaidez.
It is from here that I must part ways with my colleagues. The majority concludes that “we cannot create a federal remedy denied by the Supreme Court,” Maj. Op. at 194, 77 A.3d at 1042, in part because, were the Court to do so, “federal constitutional law prior to 2010 would have two distinctly different applications in Maryland,” depending on whether a case is filed in federal or state court. Maj. Op. at 194-95 n. 9, 77 A.3d at 1042 n. 9. The majority instead looks to whether there is an independent basis in state law to provide Petitioner with relief and concludes that there is not. See Maj. Op. at 197-98, 77 A.3d at 1043-44.
I would conclude otherwise. The first point raised by the majority, concerning the differing applications of the law *202depending on whether a litigant is in state or federal court, is merely a byproduct of our federal system. As the Supreme Court itself has noted, “the substantive rights provided by the Federal Constitution define only a minimum. State law may recognize liberty interests more extensive than those independently protected by the Federal Constitution.” Mills v. Rogers, 457 U.S. 291, 300, 102 S.Ct. 2442, 73 L.Ed.2d 16 (1982). This principle necessarily means that, at times, a state’s interpretation of the law will differ from that of the Supreme Court. This does not mean that we do not recognize the supremacy of the Supreme Court in interpreting federal law. But our federal system allows for this Court to recognize more expansive rights in matters of state law, even when that state law is influenced by past federal precedents.
This Court anticipated in Denisyuk that Maryland’s jurisprudence in this area might in the future diverge from Supreme Court precedent. Even if we could not foresee the result exactly, we anticipated the possibility that the Supreme Court might issue a decision similar to Chaidez. Acknowledging this potential, we cited affirmatively the reasoning of our sister courts on the subject and stated the following:
Thus, even if the Supreme Court ever were to hold that Padilla is not retroactive under Teague, that holding would have no adverse effect on our analysis here. Indeed, we cite and discuss these cases because we find persuasive, and subscribe to, the analysis these courts gave to the Padilla decision.
422 Md. at 480-81 n. 8, 30 A.3d 914.
This leads to the second significant point in the majority’s reasoning with which I disagree. The majority presumes that Denisyuk’s holding depended entirely on the federal interpretation of Padilla and concludes, in the wake of Chaidez, that there is no independent state basis to support such a retroactive application. What the majority overlooks is that Denis-yuk applied Maryland’s retroactivity jurisprudence in concluding that Padilla should be applied retroactively. 422 Md. at 482.
*203The retroactivity test laid out by this Court in cases, such as State v. Daughtry, 419 Md. 35, 78, 18 A.3d 60 (2011) (quoting Houghton v. County Comm’rs of Kent County, 307 Md. 216, 220, 513 A.2d 291 (1986)), states that
the question of whether a particular judicial decision should be applied prospectively or retroactively, depends in the first instance on whether or not the decision overrules prior law and declares a new principle of law. If a decision does not ... no question of a “prospective only” application arises; the decision applies retroactively in the same manner as most court decisions.
I note that, under Strickland v. Washington, 466 U.S. 668, 688, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), the “proper measure of attorney performance remains simply reasonableness under prevailing professional norms.” Prior to Chaidez, the Supreme Court never held that an application of Strickland “resulted in a new rule.” — U.S. -, 133 S.Ct. 1103, 1114-15 (Sotomayor, J., dissenting). In fact, “Padilla is built squarely on the foundation laid out by Strickland.” Id. at 1115 (Sotomayor, J., dissenting). I believe that the result in Padilla “followed naturally from ... changes in immigration law and the accompanying evolution of professional norms.” Id. at 1116 (Sotomayor, J., dissenting). In Denisyuk, we found instructive the Padilla court’s observation that “professional norms” for the previous 15 years “have generally imposed an obligation on counsel to provide advice on the deportation consequences of a client’s plea.” Denisyuk, 422 Md. at 481 (quoting Padilla, 130 S.Ct. at 1485).
Under Maryland’s retroactivity jurisprudence, Padilla did not overrule “prior law” and declare “a new principle of law.” Rather, it was an application of Strickland under a different set of facts. Reasonableness under the prevailing professional norms in June 1999, at the time Petitioner entered his plea, would have led a defense attorney to advise a client of potential immigration consequences.2
*204Additional support for the view that professional norms supported informing defendants of the potential immigration consequences of pleas can be found in the requirements of Maryland Rule 4-242(f)3 and the discussion that led to its creation. Although this rule was not adopted until after Petitioner’s plea in the present case,4 the minutes of the April 24,1998, meeting of the Court of Appeals Standing Committee on Rules of Practice and Procedure reveal that attorneys at the time were aware of the severe changes that had occurred in the immigration landscape after 1996. One representative from the Hispanic Bar Association voiced concerns that the rule was “too innocuous” and might not “reflect the magnitude of the problems in light of the 1996 amendments to the immigration law.” The language of the rule ultimately did not declare a plea invalid if a defendant was not informed of immigration consequences, but the discussion during the rules committee meeting indicates that attorneys, in 1998, were aware that attorneys and courts should be routinely providing *205this warning.5 The language of the rule was modeled, in part, after language proposed by the American Bar Association. These factors support our assertion in Denisyuk that providing advice about the immigration consequences of a plea was a part of the professional norms expected of attorneys prior to the Padilla decision.
Our reasoning in Denisyuk was sound and this Court is not required to depart from it, nor should it. Under Maryland’s retroactivity jurisprudence, I would continue to apply the Padilla decision to postconviction claims stemming from guilty pleas that were obtained in our state courts after April 1, 1997.
Judge GREENE and Chief Judge BELL (ret.) have authorized me to state that they join in the views expressed in this dissenting opinion.

. Indeed, as the Supreme Court has stated, “the Teague decision ... does not in any way limit the authority of a state court, when reviewing its own state criminal convictions, to provide a remedy for a violation that is deemed 'nonretroactive' under Teague.” Danforth v. Minnesota, 552 U.S. 264, 282, 128 S.Ct. 1029, 169 L.Ed.2d 859 (2008).


. In Denisyuk v. State, we applied Padilla retroactively to “the time period following the 1996 amendments to federal immigration law that *204made deportation 'practically inevitable’ for noncitizens convicted of removable offenses." 422 Md. 462, 468, 30 A.3d 914 (2011) (quoting Padilla, 130 S.Ct. at 1480).


. The rule (previously located at 4-242(e)) states:
(f) Collateral consequences of a plea of guilty, conditional plea of guilty, or plea of nolo contendere. Before the court accepts a plea of guilty, a conditional plea of guilty, or a plea of nolo contendere, the court, the State’s Attorney, the attorney for the defendant, or any combination thereof shall advise the defendant (1) that by entering the plea, if the defendant is not a United States citizen, the defendant may face additional consequences of deportation, detention, or ineligibility for citizenship, (2) that by entering a plea to the offenses set out in Code, Criminal Procedure Article, § 11-701, the defendant shall have to register with the defendant’s supervising authority as defined in Code, Criminal Procedure Article, § ll-701(p), and (3) that the defendant should consult with defense counsel if the defendant is represented and needs additional information concerning the potential consequences of the plea. The omission of advice concerning the collateral consequences of a plea does not itself mandate that the plea be declared invalid.


. We explicitly did not base our holding in Denisyuk on the rule, see 422 Md. at 484 n. 9, 30 A.3d 914, but that does not mean that the rule, and the minutes of committee hearings that led to the rule, cannot inform our decision now.


. We summarized this discussion in Denisyuk as follows:
Furthermore, as Petitioner points out, the minutes of the April 24, 1998, meeting of the Court of Appeals Standing Committee on Rules of Practice and Procedure reflect the intention of the drafters of Rule 4-242(e) to permit collateral challenges, based on ineffective assistance of counsel, to a plea that did not include on-the-record advice concerning immigration consequences:
The Vice Chair expressed her disagreement with the fact that if a judge fails to advise the defendant about the consequences of a guilty plea, no remedy exists, even if that defendant suffers dire consequences. Some other states provide that if the advice is not given, the plea can be invalidated. The Chair pointed out that there are two aspects to this. One is that the defendant can get postconviction relief based on inadequate advice of counsel. The Rule says that the guilty plea cannot be attacked, but does not preclude postconviction relief. U.S. citizens may not ask for their pleas to be set aside because the judge did not give the advice about immigration consequences. If a particular defendant is unfairly prejudiced, that defendant’s right to competent defense counsel should cover this situation.
422 Md. at 484 n. 9, 30 A.3d 914.